ICJ_030_ATILO-UNESCO_UNESCO_NA_1956-10-23_ADV_01_NA_01_FR.txt. 104

OPINION INDIVIDUELLE DE M. WINIARSKI

La fonction consultative de la Cour permanente de Justice
internationale, introduite par l’article 14 du Pacte de la Société des
Nations, a été l’objet de doutes sérieux et de préoccupations graves
pour la Cour permanente au début de son activité, comme elle
l’avait été pour les juristes lors de l'élaboration du Pacte et, plus
tard, lors de la préparation, en 1920, du Statut de la Cour. Pendant
la session préliminaire de 1922, consacrée à l'établissement du
premier Règlement, le juge J. B. Moore a pu commencer ainsi son
important rapport sur la matière : « Aucune question relative à
l'organisation de la Cour permanente de Justice internationale n’a
provoqué autant de confusion et de perplexité que celle de savoir
si la Cour doit donner des avis consultatifs et dans quelles condi-
tions. »

Le grand problème à résoudre, pour la Cour, c'était de concilier
sa fonction consultative avec son caractère de Cour de justice,
organe judiciaire et indépendant du droit international. D’un côté
les avis, sans force obligatoire, devraient s'imposer par leur haute
autorité, autrement, comme l’a observé J.B. Moore dans son
rapport, il pourrait en résulter du discrédit pour la Cour. D’un autre
côté, l’article 14 stipulait : « Elle (la Cour) donnera aussi (en anglais :
may give) des avis consultatifs sur tout différend ou tout point dont
la saisira le Conseil ou l’Assemblée », ce qui semblait indiquer la
possibilité d'introduire la juridiction obligatoire par la voie détournée
des avis : en effet, en donnant un avis sur une question de droit
relative à un différend né entre États, la Cour se prononcerait en
substance sur le différend même pour lequel les parties n’avaient
pourtant pas admis sa juridiction.

A ce double danger, la Cour permanente a paré par deux moyens.
D'abord, elle a entouré l'exercice de sa fonction consultative des
formes et garanties judiciaires ; ensuite, elle a reconnu qu'elle peut
refuser de donner un avis au cas où d'importantes raisons s'opposent
à ce que l’avis soit donné, ceci en accord avec la conclusion du
rapport Moore : si la Cour reçoit une demande d’avis, «elle y donne
la suite qu’elle jugera opportune d’après la nature et les circons-
tances de chaque cas particulier». Déjà en 1923, dans le cas
célèbre de la Carélie orientale, la Cour a formulé des principes qui
l’avaient déterminée à ne pas donner l’avis demandé par le Conseil ;
elle les a résumés dans la phrase bien connue : « La Cour, étant une
cour de justice, ne peut pas se départir des règles essentielles qui
dirigent son activité de tribunal, même lorsqu'elle donne des avis

31
105 OPIN. INDIV. DE M. WINIARSKI (AVIS 23 X 56)

consultatifs. » (Avis n° 5, p. 20.) En 1935, le Président Anzilotti, en
rappelant l'attitude constante de la Cour permanente, ajouta cette
idée qui garde toute sa valeur: «Il est difficile de voir de quelle
manière pourrait être sauvegardée l'indépendance de la Cour
vis-à-vis des organes politiques de la Société des Nations, s’il était
dans le pouvoir de l’Assemblée et du Conseil de l’obliger à répondre
à n'importe quelle question qu'ils jugeraient opportun de lui
soumettre » (A/B n° 65, p. 61).

L’attitude de la Cour internationale de Justice ne diffère pas de
celle de la Cour permanente. Dans son avis du 30 mars 1950, après
avoir constaté que la réponse, en principe, ne devrait pas être
refusée, la Cour déclare : « L'obligation de la Cour de répondre a
une demande d’avis comporte toutefois certaines limites. La Cour
n’est pas seulement «organe des Nations Unies», elle est aussi
essentiellement leur «organe judiciaire principal» (art. 92 de la
Charte et art. 1 du Statut). » Et plus loin : « L'article 65 du Statut est
permissif. [1 donne à la Cour le pouvoir d'apprécier si les circons-
tances de l’espèce sont telles qu’elles doivent la déterminer à ne pas
répondre 4 une demande d’avis » (pp. 71-72). A une autre occasion,
en rappelant les principes ainsi énoncés, la Cour a déclaré : «La
disposition permissive de l’article 65 du Statut reconnaît à la Cour
le pouvoir d'apprécier si les circonstances de l’espèce sont telles
qu’elles doivent la déterminer à ne pas répondre à la demande
d'avis » (Rec. 1951, p. 19). Dans les circonstances du cas qui lui
est actuellement soumis, la Cour n’a pas cru trouver des éléments
qui la détermineraient à s'abstenir de répondre, et c’est ici que, à
mon regret, je ne puis être d'accord avec sa décision.

J'ai indiqué tout à l'heure que la Cour permanente a dès le début
entouré l'exercice de sa fonction consultative des formes et garanties
judiciaires. À l’occasion de la première revision du Règlement
(1926-1927), le comité nommé par la Cour permanente et composé
des juges Loder, Moore et Anzilotti, a dit dans son rapport:
« La Cour dans l'exercice de ses pouvoirs a délibérément et inten-
tionnellement assimilé Ia procédure consultative à la procédure
contentieuse, et les résultats obtenus ont abondamment justifié
cette attitude. Le prestige dont peut jouir la Cour actuellement,
en tant que tribunal judiciaire, est dans une large mesure dû à
l'importance de son activité consultative et à la façon judiciaire
dont elle a réglé cette activité. En réalité, lorsqu’en fait il se trouve
des parties en présence, il n’y a qu'une différence purement nomi-
nale entre les affaires contentieuses et les affaires consultatives. »
(4% Rapport annuel, 1927-1928, p. 72.)

A la conférence de 1929 pour la revision du Statut de la Cour
permanente, on a donné de l’article 68 revisé explication suivante,
qui fut transmise plus tard à l’Assemblée : « Il serait parfaitement
inutile et vain de donner un avis consultatif aprés avoir entendu
seulement une seule voix. Pour que l’avis soit utile, il faut entendre
les deux parties. C’est pourquoi il est tout naturel de prévoir dans

32
106 OPIN. INDIV. DE M. WINIARSKI (AVIS 23 X 56)

le Statut de la Cour qu’en matière d'avis consultatif la Cour procède
à tous égards comme en matière contentieuse. »

Le Statut revisé de 1929 et le Règlement revisé en 1936 ont été
les dernières étapes de l’évolution qui a dû conduire à l'assimilation
considérable des deux procédures, assimilation presque complète
en ce qui concerne le cas des différends « actuellement nés » entre
deux ou plusieurs États.

La position de la Cour internationale de Justice en ce qui concerne
la fonction consultative est restée pratiquement la même, et si
l’article 65 du Statut, en conformité avec l’article 96 de la Charte,
a abandonné la différence entre «un point» et «un différend » et
parle de « toute question juridique », l’article 68 du Statut est resté
sans changement et l’article 82 (modifié) du Règlement statue
toujours : «La Cour recherche avant tout si la demande d’avis a
trait ou non à une question juridique actuellement pendante entre
deux ou plusieurs Etats », ceci pour s’inspirer des dispositions du
Statut et du Règlement relatives à la procédure contentieuse, dans
la mesure où elle les reconnaît applicables.

En dirigeant ainsi son activité consultative, la Cour obéit d’abord
au principe de l’indépendance des Etats qui s'oppose à ce que
leurs différends soient tranchés sans leur consentement par voie
d'avis, même indirectement, et ensuite aux deux principes fonda-
mentaux de procédure dont, tribunal judiciaire, elle ne saurait se
départir : audiatur et aliera pars et l'égalité des parties devant le
juge. L'observation religieuse de ces principes, la volonté constante
de la Cour d’être complètement éclairée dans l’étude des questions
qui lui sont soumises devaient assurer à ses avis l’autorité nécessaire.

Le cas actuellement soumis à la Cour ne rentre dans aucune des
deux catégories de questions pour lesquelles la fonction consultative
de la Cour a été prévue : ce n’est ni une question abstraite, ni une
«question actuellement pendante entre deux ou plusieurs Etats ».
La Cour, qui a le devoir de dégager la réalité des rapports se trou-
vant à la base de la question à laquelle elle doit répondre, n’a pas
manqué de constater qu'elle se trouve devant le stade final d’un
procès entre l’Unesco et ses anciens fonctionnaires. Régulièrement
saisie par une Organisation autorisée à cet effet par l’Assemblée
générale, saisie d’une question de droit qui rentre dans le cadre de
l'activité de cette Organisation, la Cour est compétente pour y
répondre ; cependant, comme l'avis le constate, la procédure ainsi
engagée «se présente comme faisant, dans une certaine mesure,
fonction de recours judiciaire» contre les quatre jugements du
Tribunal administratif, et cette utilisation de la voie consultative
n'a certainement pas été envisagée par les auteurs de la Charte
et du Statut de la Cour.

33
107 OPIN. INDIV. DE M. WINIARSKI (AVIS 23 X 56)

Certes, ce n’est pas un recours régulier en appel. De tels appels
avaient été envisagés par la délégation du Venezuela à la Conférence
de San Francisco, ce qui aurait nécessité une modification appro-
priée de l’article 34 du Statut, modification que cette délégation
a formulée comme suit : « Siégeant en degré d’appel la Cour prend
connaissance des litiges jugés en première instance par des tribu-
naux administratifs des Nations Unies, dont le Statut contiendra

une disposition à cet effet.» Cette proposition a été rejetée (Doc.
284, IV/1/24).

Il est concevable qu'une question relative à la validité d’un
jugement du Tribunal administratif puisse être soumise à la Cour
isolément, dans le cadre de son activité consultative normale et
conformément aux règles et principes qui président à cette activité ;
mais même dans un tel cas le problème présenterait des difficultés
graves. Dans le cas actuellement devant la Cour, le caractère de
règlement final au moyen de recours organisé contre les quatre
jugements ressort du fait que la demande d'avis a été présentée
conformément à l’article XII du Statut du Tribunal ; l'effet obliga-
toire de l'avis n’affecte pas par lui-même la compétence de la Cour,
mais il constitue une nouvelle preuve qu'il s’agit d’un recours sous
forme de demande d’avis consultatif.

Pour ce qui est de la procédure, l'Unesco, en s’adressant à la
Cour, s’est inspirée des dispositions spéciales arrétées par le Conseil
de la Société des Nations dans le cas des anciens fonctionnaires de
la Sarre — dispositions qui, d’ailleurs, n’avaient jamais été appli-
quées — ainsi que de la résolution récemment votée par l’Assemblée
générale en vue d’amender le Statut du Tribunal administratif
des Nations Unies. Le Directeur général, dans «le souci d’assurer
dans toute la mesure du possible l'égalité des droits aux intéressés »,
s’est déclaré disposé à transmettre à la Cour leurs exposés (déclara-
tion du Conseiller juridique lue à la séance du Conseil exécutif le
25 novembre 1955, Doc. 42 Ex/SR/1-27). Ce procédé auquel la
Cour ne s’est pas opposée a abouti à une situation dans laquelle
une des parties au procès devant le Tribunal administratif ne peut
adresser ses observations à la Cour que par l'intermédiaire de la
partie adverse.

Pour ce qui est de la procédure orale, l'Unesco a, pour les mêmes
raisons, exprimé son intention de s’abstenir de présenter un exposé
oral. La déclaration du Conseiller juridique ci-dessus mentionnée
ajoute cependant : «Il convient par ailleurs d’observer que pour
atteindre son but — qui est d’assurer, dans la mesure du possible,
une égalité des droits — l’abstention de présentation des exposés
oraux doit être complète et viser non seulement l'Organisation
intéressée, mais aussi bien les autres organisations internationales.

34
108 OPIN. INDIV. DE M. WINIARSKI (AVIS 23 X 56)

et les États Membres. » C’est ainsi que, les fonctionnaires intéressés
ne pouvant pas se présenter devant la Cour, les Etats, les organi-
sations et la Cour même ont dû renoncer aux débats oraux qui sont
de règle dans la procédure consultative.

Le fait que cette procédure inusitée n’a pas soulevé d’objection
de la part des intéressés et qu’elle a même reçu l’assentiment du
conseil des fonctionnaires est sans pertinence. Ces fonctionnaires
n’ont pas de place dans la procédure consultative normale. L’impor-
tant est que la procédure orale, moyen habituel pour la Cour de
s’éclairer sur la question qui lui est soumise, a été supprimée à
l'avance.

L’Unesco seule a pu s'adresser à la Cour pour contester les juge-
ments du Tribunal administratif. Il était juridiquement impossible
d'accorder le même droit aux fonctionnaires. Ils ont gagné leur
procès devant le Tribunal ; s’ils l'avaient perdu, aucun recours ne
leur était ouvert. Cette inégalité, prise en elle-même, peut ne pas
constituer un empêchement à ce que la Cour donne son avis en
l'espèce ; mais elle ajoute à la situation où la Cour se trouve et qui
ne s'accorde pas avec son caractère judiciaire. D'autre part, toute
tentative de diminuer, sinon d'éliminer, ces inégalités entre l’'Orga-
nisation et les individus conduit à mettre davantage en évidence
les contradictions entre cette procédure hybride et le Statut de la
Cour, car en définitive elle se heurte d’une part à la disposition
fondamentale de l’article 34, d’après lequel «seuls les États ont
qualité pour se présenter devant la Cour» et d'autre part aux
dispositions des articles 65 et 66 en vertu desquels seuls les Etats
et les Organisations internationales ont place dans la procédure
consultative.

Pour ces raisons, je suis d'avis que la Cour suivrait une voie plus
sûre en s’abstenant de donner l'avis qui lui est demandé. Comme
la Cour a décidé autrement, je me rallie aux réponses qu'elle a
données, sans partager par ailleurs tous les motifs de son avis.

(Signé) Bohdan WINIARSKI.

Co
Ga
